NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RANJIT SINGH, AKA Ranjit Seahon                 No.    19-71351
Singh,
                                                Agency No. A205-243-523
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Ranjit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum and withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We review de novo claims of due process violations in

immigration proceedings. Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir.

2004). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Singh’s non-responsive and evasive testimony, his demeanor, and

inconsistencies regarding his knowledge of his father’s death. See Shrestha, 590

F.3d at 1048 (adverse credibility determination reasonable under “the totality of

circumstances”). Singh’s contentions that he was denied an opportunity to explain

any discrepancies fail, see Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011)

(holding that the opportunity to explain may be provided through direct

examination), and his explanations do not compel a contrary conclusion, see

Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (agency not required to

accept explanations for inconsistencies). In the absence of credible testimony, in

this case, Singh’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).




                                          2                                   19-71351
      Singh’s contentions that the agency violated his right to due process fail.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on

a due process claim).

      PETITION FOR REVIEW DENIED.




                                         3                                    19-71351